DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on February 24, 2021 for the patent application 15/364,483 filed on November 30, 2016. Claims 1 and 3 are amended. Claims 11-13 and 25 are cancelled. Claim 26 is new. Claims 1-10, 14-24 and 26 are pending. The first office action of February 26, 2019; the second office action of September 11, 2019; the third office action of January 22, 2020; and the fourth office action of August 24, 2020 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14-24 and 26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to “a method of enriching text” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, claim 1 is drawn to an abstract idea of “enriching text,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “a) receiving a text file, as input typed or cut and pasted into; b) parsing the received text file into one or more logical phrases, the logical phrases each having one of a plurality of phrase types, each of the logical phrases including one or more words of text in the text file; c) performing a series of processing steps to process one or more of the logical phrases based on the phrase type of the respective logical phrase determined in the parsing step, the processing steps including: i) a first processing step including lemmatization to identify a lemma for each named entity that is identified based on an intended part of speech of each of the named entities and determining a definition and pronunciation for each resulting word; ii) a second processing step including determining whether to process each of the logical phrases as a whole or in parts, and further identifying, splitting or combining phrases according to pre-defined logic to determine a contextual meaning for each of the logical phrases in context; iii) a third processing step of determining a contextual part of speech for each word in the logical phrases, the second processing step using natural language processing; and iv) a fourth processing step including identifying enrichment content pertaining to each of the words and each of the logical phrases; d) associating and storing each of the words and logical phrases with the enrichment content pertaining to the respective words and logical phrases such that the enrichment content is renderable when the word or logical phrase associated therewith is selected by a user;  e) responsive to a user selection of a word or phrase, providing a menu of user selectable options of enrichment content types, wherein the menu of user selectable options includes one or more of the enrichment content types selected from the group consisting of: definition, meaning, image, animation, read aloud pronunciation, audio and video; 2Serial No.: 15/589,041 f) receiving a user selection of at least one of the enrichment content types from among the menu of options; g) rendering the enrichment content based on the option type that is selected, wherein the rendering includes displaying visual enrichment content types as a pop-up adjacent to the word or phrase that is selected by the user, wherein the enrichment content includes image files, video files, animation, and audio files representing logical phrases.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
 the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an enrichment engine operating on a processor,” ”natural language processing” and “a user computing device” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “method of enriching text,”  is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an enrichment engine operating on a processor,” ”natural language processing” and “a user computing device” are claimed these are generic, well-known, and conventional data gathering computing elements. As evidence that this is generic, well-known, and a conventional data gathering computing element, Applicant’s specification discloses them in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-10, 14-24 and 26 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10, 14-24 and 26 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-10, 14-24 and 26 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on February 24, 2021 related to claims 1-10, 14-24 and 26 are fully considered, but are not persuasive.  

Formalities 
The Applicant is expressly urged to change the serial number provided in the margin of the response from the unknown serial number 15/589,041 to the correct serial number 15/453,514.
Rejections Under 35 USC 101
The Applicant respectfully argues “Applicant respectfully submits that claim 1 as amended sets forth addition elements that as a whole integrates the allegedly abstract idea into a practical application. In particular, amended claim 1 now sets forth a series of steps that provide a new and highly efficient user interface that assists the reader in obtaining information about text and phrases that they are reading as they are reading them, and without having to leave or significantly disrupt his/her reading activity. These steps allow the user to interact with the reading material in a convenient way using multimedia techniques that can be highly interesting and engaging for users. In this way users such as children or others learning to read may be provided with a significantly richer learning experience, increasing the speed of reading and learning while increasing comprehension and enhancing the enjoyment of the same and making reading less arduous.”
The Examiner respectfully disagrees. The Applicant’s argument with regard to “practical application, the revised guidance requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In the present case, the Applicant’s limitations of “an enrichment engine operating on a processor,” ”natural language processing” and “a user computing device” are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Further, the Applicant’s claims are providing mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. As such, the claimed “method of enriching text,”  is not providing a practical application and therefore, the argument is not persuasive. 

The Applicant respectfully argues “Because of the claimed manner in which the enrichment content is able to requested and presented, the newly recited steps of the claimed invention effectively provide a new user interface that is analogous to a number of other user interfaces that the Federal Circuit has found to be patent eligible. For example, Applicant respectfully submits that the claimed invention is patent eligible for at least the same reasons that the Court found, for example, in Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018). In Core Wireless Licensing S.A.R.L., the Federal Circuit emphasized how the claimed user interface makes information easier to access on computing devices. The invention was directed to a manner of summarizing and presenting information on computing devices by requiring a particular access window and restraining the type of information that is presented. The Federal Circuit noted how generic, conventional, and inefficient prior art user-interface methods diminished the user experience by requiring scrolling, drilling down, and/or switching views to find information, whereas the claimed user interface improved on the prior art by providing a specific manner of displaying a limited set of information to the user. Id. at 1363. To back up its position, the Court looked to the patent's specification, observing that it discusses the problems associated with prior art interfaces, especially with respect to displaying information on devices with small screens. Particularly, users had to "drill down through many layers to get to desired data or functionality [which] could seem slow, complex and difficult to learn, particularly to novice users." In contrast, the claimed invention involves "[d]isplaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions without actually opening the application up." Doing so "saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated." Based on this understanding, the Court concluded that the claim was not abstract, and that part two of the Alice test need not be carried out because the invention was eligible.”
The Examiner respectfully disagrees. First, the Applicant’s claims do not focus on a specific means or method that improves the relevant technology, but rather are directed to a result or effect that itself is the abstract idea and merely invokes generic processes and machinery to achieve it. In other words, the basic character of a claim drawn to an abstract idea is not changed by claiming only its performance by a computer. Here, the Applicant's claims and specification do not describe a new computer, but instead describes the invention in purely functional terms. The computer components of Applicant's invention are described in terms of performing generic computer functions such as data gathering and manipulation, which is analogous to Electric Power Group, LLC, v. Alstom, in which the 
Second, the Applicant's argument provides no evidence of any technical improvement in a technical field. The only improvement is appreciated by humans, by reducing the burden on the user, using existing computers as tools in aid of processes focused on “abstract ideas.” As such, the argument is not persuasive. 

The Applicant respectfully argues “Likewise, in Trading Technologies Int'l, Inc. v. CQG, Inc., 675 F. App'x 1001 (Fed. Cir. 2017), the claims were directed to displaying information relating to and facilitating trading of a commodity, with bid and ask regions each adjacent to a common static price axis in a manner that facilitated more accurate order placing. Applying the Alice analysis, the court found that the claimed invention was directed to a specific improvement in the way computers operate, as the user-interface method imparted a specific functionality to a trading system "directed to a specific implementation of a solution to a problem in the software arts." Id. at 1006 (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016)).”
The Examiner respectfully disagrees. First, Trading Technologies Int'l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017)” is “non-precedential.” Second, the Applicant is not claiming a technologically new and improved display, processor, network or system. But merely an application to be applied to an existing display, processor, network or system. The Applicant’s invention may improve learning for mankind, but does nothing for advancing technology (i.e. not "directed to a specific implementation of a solution to a problem in the software arts"). As such, the argument is not persuasive. 

The Applicant respectfully argues “Like the user interfaces in the aforementioned cases, the steps of the claimed invention provide a new user interface that maximizes the user experience by providing sought-after information in a consistent, logical, timely, and low-effort fashion. Moreover, the claimed  invention achieves this result in a concrete and specific manner using the claimed enrichment engine to perform the series of steps also set forth in claim 1 of the present invention. For at least all the foregoing reasons, independent claim 1 and the claims that depend therefrom are believed to be fully compliant with the requirements of 35 U.S.C. 101 and their rejection should be reconsidered and withdrawn.”
The Examiner respectfully disagrees. Again, the crux of the Applicant’s argument is to provide generic technology to alleviate any technical burden on the user and requires routine, well-known, and conventional technology to do so. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn.

Rejection Under 35 USC 102 and 103
The Applicant respectfully argues “As noted above, claim 1 has been amended to recite that the enrichment engine is configured to receive text files from an administrator and an end user from an external repository, or as input typed or cut and pasted into the enrichment engine.
As noted above, claim 1 has also been amended to recite that the enrichment content includes image files, video files, animation, and audio files representing logical phrases.
Applicant submits that the dependent claims set forth subject matter that is patentable for reasons that are above and beyond those presented above in connection with amended claim 1.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the claim rejections under 35 U.S.C. §§ 102 and 103 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715